ORDER

PER CURIAM.
Cornelius Douglas, Jr., (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his motion because the record does not refute his *43claim that counsel was ineffective for failing to advise Movant prior to his guilty plea that if convicted, Movant faced the risk of confinement as a sexually violent predator.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).